Title: From Alexander Hamilton to George Washington, 22 March 1793
From: Hamilton, Alexander
To: Washington, George


Treasury Department, March 22, 1793. Submits “a Communication from the Commissioner of the Revenue, of the 18 instant; concerning certain proposals for the maintenance and repairs of Buoys moored at & near the entrance of Charlestown Bay in South Carolina.” Discusses the merits of the proposals. Also encloses “Another communication from the Commissioner of the Revenue respecting a Clerical mistake in a late Act of the President concerning the revenue district of North Carolina.”
